DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wössner (DE 20 2018 103 943 U1).
	Wössner discloses a towing vehicle system comprising: a towing vehicle (100); and a towed vehicle (1) pulled by the towing vehicle, wherein the towed vehicle includes: a placement portion (5) on which a cargo handling robot (13a) that is rechargeable is mounted; a power supply source (7) mounted on the towed vehicle and configured to supply electric power to the cargo handling robot; and a power controller (1*) configured to control supply of electric power from the power supply source, and while the cargo handling robot mounted on the placement portion is in no operation state, the power controller supplies electric power to and charges the cargo handling robot. See page 3 of the attached translation: 
To power the power-driven charger and possibly also the controller and/or the data memory of the dolly, the dolly with the necessary energy - supplied either by the coupled tractor, - and/or from a charging station for the corresponding type of energy, which is located at a loading position for the dolly, usually in the terminal, and/or by a dolly existing generator, which is operatively connected to one of the wheels . . . The energy transfer to the Dolly and the operation of the charger need not coincide in time, since the Dolly usually has an energy storage, such as an electric battery, which can be recharged in the manner described above.

Wössner further discloses: a power supply vehicle (i.e., the second dolly 1 in Fig. 2a, comprising power source 7) and a cargo handling robot mounting vehicle (i.e., the third dolly 1 in Fig. 2a, comprising cargo handling robot 13a) connected to the power supply vehicle (Fig. 2a). The power supply source has a self-power generating device (e.g., the generator cited in the passage above). A carrying cart (i.e., the first dolly 1 in Fig. 2a) configured to carry an object (50) to be loaded and unloaded is connected to a rear portion of the towed vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618